                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

JERMAINE FRANKLIN JR.
JERMAINE FRANKLIN JR., INC.,

                      Plaintiff,                             Case No. 19-10137
v
                                                             Honorable Thomas L. Ludington
MARK F. HAAK,

                  Defendant.
__________________________________________/

    ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                        AMENDED COMPLAINT

       On January 14, 2019, Plaintiffs Jermaine Franklin, Jr. (“Franklin”) and Jermaine Franklin

Jr., Inc., (“JFJR”) filed a complaint against Defendant Mark F. Haak. ECF No. 1. Plaintiffs claim

that Defendant was Franklin’s former manager and is currently interfering with his boxing career.

Plaintiffs later filed an Amended Complaint. ECF No. 18.

       Defendant has filed a motion to dismiss Plaintiffs’ Amended Complaint. ECF No. 19. For

the following reasons, the motion will be granted in part and denied in part.

                                                I.

       Franklin is a professional boxer who first met Defendant in 2014 after Franklin won the

U.S. National Golden Glove amateur championship. That same month, Franklin entered into a

Boxer-Manager Agreement (the “Agreement”) with Defendant. Ex. 1, ECF No. 18-2.

       The Agreement, which is quoted in full because of its relevance to the immediate questions,

provides:

                              BOXER-MANAGER AGREEMENT

          This Agreement is made this 16 day of December, 2014, in Pittsburgh,
       Pennsylvania, by and between Mark Haak of the state of Pennsylvania (hereinafter
“Manager”) and Jermaine Franklin (Federal I.D. No. ______________) of the state
of Michigan (hereinafter “Boxer”).

1. Employment of Boxer
   By this Agreement, Manager engages Boxer, and Boxer agrees for a period of
   4 years and 6 months from the date of execution of this Agreement to render
   services exclusively for Manager in such boxing contests, exhibitions of
   boxing, and training exercises, whenever required by Manager, as Manager
   may from time to time direct.

2. Boxer’s compensation.
   a. Manager will be paid 30% of all amounts derived by Boxer from any
      services Boxer may render under this Agreement.

   b. Manager hereby agrees to pay Boxer $10,000 at the time of the signing of
      this Agreement as a signing bonus

   c. Manager further agrees that during the first year of the contract, Manager
      will pay Boxer the sum of $1,200 per month on or before the first day of
      each month, commencing February 1, 2015, continuing through 2015, and
      concluding January 1, 2016 (12 payments).

   d. Manager agrees that during the first year of the contract, Boxer will have no
      duty to pay any share of any proceeds that Boxer receives from any services,
      that Boxer may render under this Agreement to Manager.

   e. Boxer acknowledges that Manager has no further responsibility to pay
      Boxer any money after the first year of the contract.

   f. Manager has no duty at any time to pay miscellaneous expenses including,
      but not limited to:
                     • Training
                     • Gas/mileage
                     • Transportation
                     • Insurance
                     • Medical
                     • Rent
                     • Equipment, etc.

3. Option.
   Boxer hereby grants to Manager an unconditional option to extend this
   Agreement an additional two years immediately following the aforementioned
   five year period upon payment by Manager to Boxer the sum of $25,000 on or
   before the expiration of the five year anniversary of this Boxer-Manager
   Agreement.


                                      -2-
4. Manager’s Efforts.
   Manager agrees to use his best efforts to secure remunerative boxing contests
   for Boxer.

5. Boxer’s Compliance.
   Boxer agrees to fulfill any contract entered into on Boxer’s behalf by Manager
   with Boxer’s knowledge during the term of this Agreement.

6. Injuries/Extensions
   If Boxer is unable or unwilling to box due to injuries, substance abuse, or any
   other reason, this Agreement is automatically extended for a period of time
   equal to the amount of time Boxer is/was unable or unwilling to box.

7. Exclusivity of Contract.
   Boxer agrees that Boxer will not during the continuance of this Agreement take
   part in any boxing contests or other exhibitions, perform or otherwise exercise
   Boxer’s talent in any manner or place, except as directed by Manager, and shall
   not allow Boxer’s name to be used in any commercial enterprise without
   obtaining the prior, express, and written permission of Manager so to do.

8. Training and Travel.
   Boxer shall perform all training exercise, as Manager shall require and shall
   proceed and travel by any designated means of conveyance as and when
   required by Manager, for the purposes of this Agreement.

9. Uniqueness of Boxer’s Services.
   It is agreed between the parties to this Agreement that the services of Boxer are
   extraordinary, exceptional, and unique.

10. Manager/Boxer Licensing.
    Manager and Boxer will become licensed when and where necessary, in the
    appropriate jurisdiction, at the appropriate time, at the discretion of Manager.

11. No waiver.
    The failure of either party to this Agreement to insist upon the performance of
    any of the terms and conditions of this Agreement, or the waiver of any breach
    of any of the terms and conditions of this Agreement, shall not be construed as
    subsequently waiving any such terms and conditions, but the same shall
    continue and remain in full force and effect as if no such forbearance or waiver
    had occurred.

12. Notices.
    Any notice provided for or concerning this Agreement shall be in writing and
    shall be deemed sufficiently given when sent by certified or registered mail if
    sent to the respective address of each party as set forth at the beginning of this
    Agreement.

                                        -3-
       13. Mandatory Arbitration.
           Any dispute under this Agreement shall be required to be resolved by binding
           arbitration of the parties hereto. If the parties cannot agree on an arbitrator, each
           party shall select one arbitrator and both arbitrators shall then select a third. The
           third arbitrator so elected shall arbitrate said dispute. The arbitration shall be
           governed by the rules of the American Arbitration Association then in force and
           effect.

       14. Entire Agreement.
           This Agreement shall constitute the entire agreement between the parties and
           any prior understanding or representation of any kind preceding the date of this
           Agreement shall not be binding upon either party except to the extent
           incorporated in this Agreement.

       15. Modification of Agreement.
           Any modification of this Agreement or additional obligation assumed by either
           party in connection with this Agreement shall be binding only if placed in
           writing and signed by each party or an authorized representative of each party.

       16. Assignment of Rights.
           The rights of each party under this Agreement are personal to that party and
           may not be assigned or transferred to any other person, firm, corporation, or
           other entity without the prior, express, and written consent of the other party.

       17. Confidentiality.
           Manager and Boxer agree to maintain confidentiality with regard to this
           Agreement. The terms and conditions of this Agreement will not be shared with
           any third parties, other than those that need to know for purposes of licensing
           or registration or otherwise conducting the business of boxing and managing,

       18. Health of Boxer.
           Boxer hereby represents that he has no health issues that impact his ability to
           box. This representation is a material representation upon which Manager relies
           in signing this contract.

ECF No. 18-2. The Agreement is signed by Defendant on a line labelled “Manager” and by

Franklin on a line labelled “Boxer.”

                                                  A.




                                                 -4-
       From December 2014 until July 2018, Franklin worked under Defendant’s management.

During that time, he did not lose any fights. He won 17. Plaintiffs allege that Defendant never

compensated Franklin more than three thousand dollars for a fight.

       In August 2018, Franklin’s mother informed Defendant on behalf of Franklin that he was

ending the boxer-manager relationship. ECF No. 18 at PageID.187. Franklin enlisted Aaron Alfaro

as his spokesperson who then contacted Defendant, informing him that Franklin wished to end the

boxer-manager relationship. Id. Alfaro also contacted an attorney, Katrina I. Crawley, to review

the Boxer-Manager Agreement. Crawley concluded that the Agreement violated several provisions

of law and was therefore void.

       In late October 2018, Franklin entered into a promotional contract with Salita Promotions

(“SP”). Id. at PageID.190. On December 30, 2018, he “entered a Bout Agreement with SP to fight

on February 15, 2019 as the main event on SHOWBOX telecast.” Id. However, according to

Plaintiffs, Defendant contacted the Senior Vice President of Showtime, Inc., Gordon Hall, and

explained that he was Franklin’s manager. Defendant stated that as Franklin’s manager, he had not

granted approval for Franklin to participate in the February 15 fight. Consequently, Showtime

withdrew Franklin from the fight. Id. at PageID.192.

                                                B.

       On January 14, 2019, Plaintiffs filed their complaint against Defendant. ECF No. 1. One

month later, Plaintiffs filed a motion for a temporary restraining order and preliminary injunction.

ECF No. 8. Plaintiffs claimed that Franklin had lawfully terminated the Agreement and that

Defendant’s conduct risked preventing Franklin from participating in a fight on April 13, 2019 and

in subsequent fights. That same day, the Court issued an order directing Defendant to respond to

Plaintiff’s motion by February 25, 2019 and scheduling a hearing on March 1, 2019. ECF No. 9.



                                               -5-
       On March 1, 2019, a stipulated order was entered in which the parties agreed to extend the

due date of Defendant’s response to March 21, 2019 and to reschedule the motion hearing for

March 26, 2019. ECF No. 11. In the stipulation, Defendant agreed to not interfere with Franklin’s

ability to participate in the April 13, 2019 fight. Id. at PageID.70.

       On March 26, 2019, the motion for a temporary restraining order and preliminary

injunction was discussed in chambers. The parties agreed to exchange certain discovery materials

and to allow Plaintiffs to file an amended complaint. ECF No. 17. The parties represented that

Franklin’s performance in his upcoming boxing match on July 15, 2019 would assist in

determining the best course forward for both parties. Accordingly, a status conference was

scheduled for July 30, 2019, two weeks after the match. The next month, Plaintiffs filed an

Amended Complaint. ECF No. 18. Defendant subsequently filed a motion to dismiss the Amended

Complaint. ECF No. 19.

       At the July 30, 2019 conference, it was determined that a further exchange of discovery

was necessary. The parties represented that the results of Franklin’s next match, scheduled for

October 5, 2019, would further assist in determining the best course forward for both parties.

Accordingly, a status conference was scheduled for October 16, 2019. At the conference, the

parties represented that they had not reached a resolution of the case. Accordingly, Defendant’s

motion to dismiss Plaintiffs’ Amended Complaint will be addressed.

                                                  II.

       Defendant has moved for dismissal of Plaintiffs’ claims pursuant to Federal Rule of Civil

Procedure 12(b)(6). A pleading fails to state a claim under Rule 12(b)(6) if it does not contain

allegations that support recovery under any recognizable legal theory. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). In considering a Rule 12(b)(6) motion, the Court construes the pleading in the



                                                 -6-
non-movant’s favor and accepts the allegations of facts therein as true. See Lambert v. Hartman,

517 F.3d 433, 439 (6th Cir. 2008). The pleader need not provide “detailed factual allegations” to

survive dismissal, but the “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In essence, the

pleading “must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” and “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678–79 (quotations and

citation omitted).

                                                 III.

                                                  A.
       The first count of Plaintiffs’ Amended Complaint alleges that Defendant violated the

Muhammed Ali Boxing Reform Act (the “Ali Act”). Congress passed the Ali Act in 2000, “to

improve and expand the system of safety precautions that protects the welfare of professional

boxers.” 15 U.S.C. §6302. It was intended to “address certain troubling business practices within

the industry”, to “sanitize the boxer/manager/promoter relationship and to build public confidence

in the sport of boxing.” Muhammad Ali Boxing Reform Act: Hearing on S. 2238 Before the S.

Comm. On Commerce, Sci., and Transp. 105th Cong. 16 (July 23, 1998). During Senate hearings,

U.S. Senator Richard H. Bryan stated, “The relationships that exist between boxers, promoter,

managers, and the sanctioning bodies is often so muddled that some boxers spend more time

fighting in court than they do in the ring.” Business Practices in the Professional Boxing Industry:

Hearing on S. 2238 Before the S. Comm. On Commerce, Sci., and Transp. 105th Cong. 3 (Mar.

24, 1998).



                                                 -7-
           The Ali Act defines a manager as “a person who receives compensation for service as an

agent or representative of a boxer.” 15 U.S.C. §6301(5). A manager is a fiduciary to the boxer and

“is supposed to have some degree of independent judgment.” Business Practices in the

Professional Boxing Industry: Hearing on S. 2238 Before the S. Comm. On Commerce, Sci., and

Transp. 105th Cong. 29 (Mar. 24, 1998). The boxer typically “hires a manager and a trainer and

generally…pays them a combined percentage of 33.3 percent of what the boxer receives for the

fight.” Id. at 9.

           The Ali Act defines a promoter as “the person primarily responsible for organizing,

promoting, and producing a professional boxing match.” 15 U.S.C. §6301(9). During the Senate

hearings, attorney Fredric G. Levin 1 explained that:

           The promoter is responsible for arranging a fight between boxers. Usually, one
           particular promoter has an exclusive arrangement with a particular boxer. In other
           words, that promoter will be involved in every one of the particular boxer’s
           matches.

Business Practices in the Professional Boxing Industry: Hearing on S. 2238 Before the S. Comm.

On Commerce, Sci., and Transp. 105th Cong. 9 (Mar. 24, 1998). He further explained that:

           There is a definite conflict of interest between the fighter and his promoter…The
           job of the promoter is to go out and get as much money as he possibly can get from
           television, from the site, from foreign rights, from sponsorships, etc., and then to
           pay the fighter as little as he possibly can. The reason for this is the difference goes
           to the promoter.

Id. Due to this conflict of interest, the promoter’s relationship with the boxer differs from the

manger’s relationship with the boxer.

           Typically managers and trainers are paid based upon a percentage of the boxer’s
           purse, which is permissible. One difference is that [a] promoter is the payor, and is
           generally not in a fiduciary relationship with the boxer, while a manager is in a
           fiduciary relationship.



1
    Mr. Levins testified as an attorney and negotiator for Roy Jones Jr., a light heavyweight champion.

                                                          -8-
Id. at 28.

        Senator Richard H. Bryan spoke about potential collusion between promoters and

managers and summarized the statements of one of the hearing’s witnesses as follows:

        One witness testified that he was aware that certain promoters have been taking the
        position that they will promote a given boxer or provide him with lucrative bouts
        only if the boxer signs with a specified manager. In addition, the witness testified
        to situations where a manager is actually a paid employee of a promoter or even a
        relative of the promoter. Given that one of the responsibilities of a manager is to
        represent a boxer in certain contract negotiations with a promoter, I am perplexed
        as to how this type of unethical arrangement can advance the interests of the
        professional boxer or the boxing industry in general.

Muhammad Ali Boxing Reform Act: Hearing on S. 2238 Before the S. Comm. On Commerce, Sci.,

and Transp. 105th Cong. 16 (July 23, 1998).

        The Senate Report of the Ali Act provides:

        The final protection for boxers established in this section is the prohibition of
        conflicts of interests between promoters and managers. Most boxers have limited
        educational backgrounds and, as the top promoters in the sport readily concede, are
        no match for experienced promoters during contractual discussions. While the role
        of managers has been diminished in the sport over the last decade, it remains
        essential that managers, if a boxer does hire a manager, that the manager serve and
        protect the interests of the boxer. They should not be serving the financial interests
        of the promoter, while simultaneously taking a 33% earnings cut from the boxer for
        biased representation as manager. It is not plausible for a boxer to receive proper
        representation and counsel from a manager if the manager is also on the payroll of
        a promoter. This is an obvious conflict of interest which works to the detriment of
        the boxer and the advantage of the promoter. The Committee received testimony
        about instances wherein boxers had suffered significant career and economic injury
        due to their manager’s clear conflicting interests. A manager must be a determined
        advocate for the boxer’s interests and not be influenced by financial inducements
        from a promoter. This provision tracks a similar regulation of many State boxing
        commissions.

S. Rep. No. 106-83, at 11 (1999).

        Plaintiffs contend that Defendant violated provisions 15 U.S.C. §6308(b), 15 U.S.C.

6307e(b), and 15 U.S.C. 6307e(a)(1)-(3) of the Ali Act. Each provision will be addressed in turn.

                                                 1.

                                                -9-
       To prevent conflicts of interest between promoters and managers, the Ali Act mandates a

complete separation between the two. It provides:

       (b) Firewall between promoters and managers

           (1) In general

           It is unlawful for--

               (A) a promoter to have a direct or indirect financial interest in the
               management of a boxer; or

               (B) a manager--

                   (i) to have a direct or indirect financial interest in the promotion of a
                   boxer; or

                   (ii) to be employed by or receive compensation or other benefits from a
                   promoter, except for amounts received as consideration under the
                   manager’s contract with the boxer.

           (2) Exceptions

           Paragraph (1)--

               (A) does not prohibit a boxer from acting as his own promoter or manager;
               and

               (B) only applies to boxers participating in a boxing match of 10 rounds or
               more.

15 U.S.C. §6308(b)(1).

                                                a.

       Defendant contends that 15 U.S.C. §6308(b)(1)(A) is inapplicable because Defendant was

Franklin’s manager, not his promoter. Plaintiffs argue that to the contrary, Defendant acted as the

“de facto promoter of Plaintiff and Plaintiff’s opponents” because Defendant paid other “so-called

promoters, opponents and managers” to fight Franklin. ECF No. 23 at PageID.278-279.




                                              - 10 -
       Defendant is not a promoter as defined under the Ali Act. Neither Plaintiffs’ original

complaint nor their amended complaint allege in any way that Defendant was “primarily

responsible for organizing, promoting, and producing a professional boxing match.” 15 U.S.C.

§6301(9). Instead, the Amended Complaint focuses on Defendant’s work as a manager. It

references Franklin and Defendant’s relationship as a “boxer-manager relationship.” ECF No. 18

at PageID.184, PageID.187 (emphasis added). It provides that “Defendant Haak managed ALL

aspects of Franklin’s boxing matches for 3.7 [years].” Id. at PageID.193 (emphasis added). It

further provides that “Haak had a duty of care and loyalty to Franklin to manage his boxing career

for Franklin’s benefit” and that Haak breached “the duty of care and loyalty owed by a manager

to his fighter.” Id. at PageID.199, PageID.200 (emphasis added).

       Nothing in Plaintiffs’ pleadings support the notion that Defendant was primarily

responsible for the production of any professional boxing match. Plaintiffs base their entire

argument on the fact that Defendant allegedly made payments to promoters, Franklin’s opponents,

and the managers of Franklin’s opponents. This allegation without more does not bring Defendant

within the ambit of the Ali Act’s definition of a promoter as the individual primarily responsible

for organizing and producing a boxing match. Defendant managed Franklin, not Franklin’s boxing

matches.

                                                b.

       15 U.S.C. §6308(b)(1)(B) applies to Defendant because it regulates managers. Specifically,

it prohibits a manager from having a “direct or indirect financial interest in the promotion of a

boxer.” Accordingly, a manager has not violated §6308(b)(1)(B) solely by making a payment to a

promoter. The manager must receive a financial interest in the promotion of a boxer. Without

receiving a financial interest, the manager has not implicated §6308(b)(1)(B).



                                              - 11 -
       Plaintiffs repeat multiple times throughout their Amended Complaint that Defendant made

payments to promoters. However, not once do Plaintiffs claim that Defendant received a financial

interest in the promotion of Franklin in exchange for making these alleged payments. Defendant

explains that he made payments to promoters because “the manager of a debut boxer must

generally pay a promoter for a spot on the fight card.” ECF No. 25 at PageID.295. Defendant

represents that in exchange for his payments, promoters placed Franklin in fights.

       Plaintiffs have not pled that Defendant held a financial interest in the promotion of

Franklin. Accordingly, Plaintiffs’ claim under §6308(b)(1)(B) will be dismissed.

                                                2.

       15 U.S.C. §6307e(b) addresses required disclosures by a promoter. It provides:

       A promoter shall not be entitled to receive any compensation directly or indirectly
       in connection with a boxing match until it provides to the boxer it promotes--

               (1) the amounts of any compensation or consideration that a promoter has
               contracted to receive from such match;

               (2) all fees, charges, and expenses that will be assessed by or through the
               promoter on the boxer pertaining to the event, including any portion of the
               boxer’s purse that the promoter will receive, and training expenses; and

               (3) any reduction in a boxer’s purse contrary to a previous agreement
               between the promoter and the boxer or a purse bid held for the event.

15 U.S.C. §6307e(b) (emphasis added).

       Defendant argues that 15 U.S.C. §6307e(b) is inapplicable because he is Franklin’s

manager, not his promoter. As explained above, the Amended Complaint does not allege that

Defendant was a promoter as defined under the Ali Act. Accordingly, Plaintiffs’ allegations of

Defendant’s violations of 15 U.S.C. §6307e(b) will be dismissed.

                                                3.




                                              - 12 -
       15 U.S.C. 6307e(a)(1)-(3) addresses required disclosures by a promoter to the boxing

commission of the state regulating a boxing match. It provides:

       A promoter shall not be entitled to receive any compensation directly or indirectly
       in connection with a boxing match until it provides to the boxing commission
       responsible for regulating the match in a State a statement of--

               (1) a copy of any agreement in writing to which the promoter is a party with
               any boxer participating in the match;

               (2) a statement made under penalty of perjury that there are no other
               agreements, written or oral, between the promoter and the boxer with
               respect to that match; and

               (3)(A) all fees, charges, and expenses that will be assessed by or through
               the promoter on the boxer pertaining to the event, including any portion of
               the boxer’s purse that the promoter will receive, and training expenses;

               (B) all payments, gifts, or benefits the promoter is providing to any
               sanctioning organization affiliated with the event; and

               (C) any reduction in a boxer’s purse contrary to a previous agreement
               between the promoter and the boxer or a purse bid held for the event.

15 U.S.C. 6307e(a)(1)-(3) (emphasis added).

       As explained above, the Amended Complaint does not allege that Defendant was a

promoter as defined under the Ali Act. Accordingly, Plaintiffs’ allegations of Defendant’s

violations of §6307e(a)(1)-(3) will be dismissed.

                                                B.

       The second count of Plaintiffs’ Amended Complaint alleges that Defendant violated the

Boxer’s Bill of Rights. Plaintiffs contend that it “provides rights to protect the boxer from

exploitation and to provide minimum standards for member states boxing commissions.” ECF No.

18 at PageID.194. They further contend that Defendant violated Section 7 of the Boxer’s Bill of

Rights by “failing to disclose information regarding Plaintiff Franklin’s fights.” ECF No. 18 at

PageID.194.

                                              - 13 -
       Plaintiffs argue that the Boxer’s Bill of Rights is enforceable because it has been adopted

by the Association of Boxing Commissions (“ABC”). Plaintiffs represent that:

       The Association of Boxing Commission is a not for profit organization that is
       comprised of, and governed by, delegates of state, provincial and tribal athletic
       commissions in both the United States and Canada. Member states…adhere to the
       ABC’s constitution and bylaws…The ABC adopted the Boxer’s Bill of Rights.

ECF No. 23 at PageID.281. The Ali Act references the ABC and provides:

       [T]he Association of Boxing Commissions (ABC) shall develop and shall approve
       by a vote of no less than a majority of its member State boxing commissioners,
       guidelines for minimum contractual provisions that should be included in bout
       agreements and boxing contracts. It is the sense of the Congress that State boxing
       commissions should follow these ABC guidelines.

15 U.S.C. §6307a.

       Plaintiffs do not furnish any legal authority for the assertion that the Boxer Bill of Rights

is enforceable under either federal or state law. The Ali Act references the ABC and State boxing

commissions, but it does not extend enforcement authority to these boxing commissions. It

provides “It is the sense of the Congress that State boxing commissions should follow these ABC

guidelines.” 15 U.S.C. §6307a (emphasis added). Many courts have determined that the language

“it is the sense of Congress” is precatory and non-binding. See Yang v. Cal. Dep’t of Social Serv.,

183 F.3d 953, 961–62 (9th Cir. 1999) (“[T]he sense of Congress provision amounts to no more

than non-binding, legislative dicta.”); Monahan v. Dorchester Counseling Center, Inc., 961 F.2d

987, 994–95 (1st Cir. 1992) (“[U]se of the term ‘should’ and ‘the sense of Congress’ indicate that

the statute is merely precatory.”).

       Michigan law permits the director of Michigan’s boxing commission to adopt ABC

regulations, but it does not incorporate the Boxer’s Bill of Rights. It provides:

       The director shall review the rules of the Association of Boxing Commissions
       before he or she promulgates rules for the administration of this act and may adopt



                                               - 14 -
       by reference any of the rules of the Association of Boxing Commissions that are
       not inconsistent with this act.

M.C.L. 338.3622(2). Plaintiffs have not provided any authority to suggest that the Michigan

commission has incorporated by reference the ABC’s adoption of the Boxer’s Bill of Rights or

that an individual may bring a private right of action to enforce it.

       Plaintiffs have presented no laws or regulations at the state or federal level that provide for

enforcement of the Boxer’s Bill of Rights. Accordingly, the second count of Plaintiffs’ Amended

Complaint will be dismissed.

                                                 C.

       The third count of Plaintiffs’ Amended Complaint alleges that Defendant violated several

Pennsylvania laws regulating competitive boxing. Defendant contends that Pennsylvania law does

not apply because Michigan is the forum state of this Court and Pennsylvania does not have an

interest in having its law applied.

       Even if Pennsylvania law applied however, the Pennsylvania Boxing Act and its

accompanying regulations do not provide for a private right of action. Chapter 13 of the Act is

entitled “Enforcement” and grants the Pennsylvania State Athletic Commission powers to regulate

boxing within Pennsylvania. 5 Pa.C.S.A. §1301–1305. However, nowhere does the Act grant a

private party the authority to bring a claim.

       Accordingly, the third count of Plaintiffs’ Amended Complaint will be dismissed.

                                                 D.

       The fourth count of Plaintiffs’ Amended Complaint bears the heading “Breach of Contract

– Mismanagement.” ECF No. 18 at PageID.195. It provides:

       Defendant mismanaged Plaintiff Franklin’s boxing career in the following manner:

           a. Failure to adhered [sic] to the Boxers Bill of Rights;

                                                - 15 -
             b. Failure to notify Franklin of expenditures against his purse;

             c. Failure to secure all bout agreements;

             d. Failure to comply with state rules and regulations;

             e. Failure to disclose payments and expenditures made to Franklin’s
                opponents;

             f. Failure to disclose payments and expenditures to promoters;

             g. Failure to provide an accounting to Franklin;

             h. Failure to issue or provide 1099-Misc., for earned or other income for years
                2014-2017;

             i. Failure to serve Franklin’s best financial interest in negotiations;

             j. Failure to inform Franklin of negotiations where Defendant paid opponents,
                promoters, and others and would hold Franklin liable for those amounts;

             k. Failure to notify Franklin of expenditures to Franklin’s trainer, parents, and
                other third parties where Franklin would be liable for those amounts;

             l. Failure to accept an offer from a promoter for Franklin to fight on the
                undercard of a Claressa Shileds’ [sic] fight because of Defendant’s biased
                opinion of female fighters, as he stated he would not allow Plaintiff to fight
                on a woman’s undercard, whether or not it was in Plaintiff’s best interest to
                accept such a fight;

                  and

             m. Other failures by Defendant that shows a pattern and practice of neglecting
                the best interest of Franklin and shows self-dealing by Defendant.

ECF No. 18 at PageID.195-196.

         Plaintiffs have not identified the provisions of the Agreement Defendant has breached. A

review of Plaintiffs’ allegations and the Agreement reveal that the Agreement does not provide

that Defendant must perform any of the behavior itemized above. 2 Nowhere does it require


2
  Section 10 of the Agreement states that “Manager and Boxer will become licensed when and where necessary…at
the discretion of the Manager.” Subparagraph (d) of Plaintiffs’ claim of breach of contract claims that Defendant failed

                                                        - 16 -
Defendant to provide an accounting, enter into Bout Agreements, nor notify Franklin of

expenditures.

        Plaintiffs cannot sustain a breach of contract claim when the claim is not grounded in the

contract itself. See Barney v. PNC Bank, 2012 WL 12887667, *9 (N.D. Ohio Mar. 30, 2012)

(“Plaintiffs’ Complaint suffers from flaws stemming from their failure to…identify the specific

contractual provisions that have been breached.”). Accordingly, Count Four of the Amended

Complaint will be dismissed.

                                                        E.

        The fifth count of the Amended Complaint bears the heading “Fraud and

Misrepresentation.” ECF No. 18 at PageID.196. It provides:

        Defendant Haak misrepresented he [sic] was a licensed boxing manager in the State
        of Pennsylvania. Haak knew that he had not held a valid manager’s license in the
        State of Pennsylvania since 2001, and was not a licensed manager in 2014 at the
        time the Agreement was signed. In reliance on Haak’s misrepresentation Plaintiff
        Franklin signed the Agreement.

ECF No. 18 at PageID.196-197 (numerals omitted).

        Federal Rule of Civil Procedure 9 requires that when alleging fraud, “a party must state

with particularity the circumstances constituting fraud…” Fed. R. Civ. Pr. 9(b). The Sixth Circuit

has explained that a complaint alleging fraud must “(1) specify the statements that the plaintiff

contends were fraudulent, (2) identify the speaker, (3) state where and when the statements were

made, and (4) explain why the statements were fraudulent.” Frank v. Dana Corp., 547 F.3d 564,

570 (6th Cir. 2008) (quoting Gupta v. Terra Nitrogen Corp., 10 F.Supp.2d 879, 883 (N.D. Ohio

1998)). “[A] plaintiff must at minimum allege the time, place and contents of the



to “comply with state rules and regulations.” However, the Agreement states that licensing is to be performed at the
“discretion of the Manager.” While Defendant’s alleged failure to become licensed may have consequences in
Pennsylvania, it does not bear such consequences under the Agreement.

                                                      - 17 -
misrepresentation(s) upon which he relied.” Bender v. Southland Corp., 749 F.2d 1205, 1216 (6th

Cir. 1984).

        Plaintiffs have not pled their claim of fraud with particularity. Though the Amended

Complaint alleges that “Defendant Haak misrepresented he [sic] was a licensed boxing manager,”

the clarity of the assertion is undermined by other representations in the Amended Complaint and

Plaintiffs’ briefing. In the facts portion of the Amended Complaint, Plaintiffs allege that “Franklin

was told that Defendant Haak was a licensed boxing manager in the State of Pennsylvania, and

had managed several boxers’ careers.” ECF No. 18 at PageID.186. The statement does not specify

who claimed that Haak was a licensed boxing manager. It is unclear whether Defendant himself

made this statement or a third party. Additionally, in their response to Defendant’s first motion to

dismiss, Plaintiffs’ brief provides:

        Plaintiff and Defendant had conversations, and negotiations prior to Defendant
        drafting the Boxer-Manager agreement. Plaintiff recalls during these conversations,
        (where others where [sic] present) statements were made that Defendant was a
        “licensed boxing manager,” and a practicing attorney in Pennsylvania. Plaintiff is
        not sure if the statements were made by Defendant, or made by someone else about
        the Defendant, or both, but Defendant was involved in these conversations. Even if
        Defendant did not make the false statement directly, he did absolutely nothing to
        refute or correct the statement that he was a currently licensed boxing manager; he
        let this falsehood stand.

ECF No. 15 at PageID.158-159. Plaintiffs’ response to Defendant’s second motion to dismiss does

not clarify the allegation, but rather, further obscures the issue. It provides:

        Plaintiff…was told Defendant was a licensed manager and a licensed attorney…A
        licensed boxing manager and an attorney were critical considerations Plaintiff said
        he relied on in signing the Boxer-Manager agreement. Whether Plaintiff can
        remember that these statements came directly from Defendant, or from someone
        else in a group setting where Defendant was present or not, the [Amended
        Complaint] has enough facts, reviewed in the light most favorable to Plaintiff,
        Plaintiff has a legitimate claim for either fraud or misrepresentation, or both and
        further discovery is warranted.

ECF No. 23 at PageID.284.

                                                 - 18 -
       Contrary to Plaintiffs’ argument, the fifth count of the Amended Complaint does not

present sufficient facts to state a claim for relief. Even when bolstered by Plaintiffs’ arguments in

their first and second briefings, the pleadings do not meet the mark. Plaintiffs have not identified

the party that made the statement nor have they pled where and when these allegedly false

statements were made. Accordingly, the fifth count of the Amended Complaint will be dismissed.

                                                 F.

       The sixth count of the Amended Complaint bears the heading “Tortious Interference with

Business Relationship or Expectancy – SP.” ECF No. 18 at PageID.197. Plaintiffs contend that

upon learning of Franklin’s business relationship and promotional contract with Salita Promotions,

Defendant “sent a threatening letter to SP, for the sole purpose of interfering with Plaintiffs’

business relationships and the promotions contract.” Id. It further alleges that Defendant “also

attempted to cut a backdoor deal with SP directly, in late January 2019 after the February 15th

fight was cancelled.” Id.

       To establish tortious interference with a business relationship, a party

       [M]ust establish that the interference was improper. In other words, the intentional
       act that defendants committed must lack justification and purposely interfere
       with…plaintiffs’ business relationship or expectancy.

Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass’n, 670 N.W.2d 569, 578 (Mich. Ct.

App. July 3, 2003). “Improper means illegal, unethical, or fraudulent.” Mich. Podiatric Med. Ass’n

v. Nat’l Foot Care Program, Inc., 438 N.W.2d 349, 355 (Mich. Ct. App. Mar. 20, 1989) (quoting

Formail, Inc. v. Cmty. Nat’l Bank of Pontiac, 421 N.W.2d 289 (1988)). “[D]efendants motivated

by legitimate personal and business reasons are shielded from liability against this cause of action.”

Formail, Inc., 421 N.W.2d at 293 (quoting Christner v. Anderson, Nietzke & Co., PC, 401 N.W.2d

641 (1986)).



                                                - 19 -
          Defendant’s correspondence with SP explains his business interest in the Agreement,

which provides:

          7. Exclusivity of Contract.
             Boxer agrees that Boxer will not during the continuance of this Agreement take
             part in any boxing contests or other exhibitions, perform or otherwise exercise
             Boxer’s talent in any manner or place, except as directed by Manager, and shall
             not allow Boxer’s name to be used in any commercial enterprise without
             obtaining the prior, express, and written permission of Manager so to do.

ECF No. 18-2 at PageID.205.

          As explained above, a promoter organizes boxing matches. Paragraph 7 does not permit

Franklin to box except as authorized by Defendant. Franklin entering into a contract with SP

directly implicates Defendant’s exclusive right to direct when and where Franklin was permitted

to box.

          Plaintiffs contend that the fact that “Plaintiff had to file a lawsuit to obtain permission to

fight is reprehensible.” ECF No. 23 at PageID.285. Plaintiffs are entitled to that opinion. However,

Franklin signed the Agreement granting Defendant authority to determine when and where he was

permitted to box. Franklin entered into an agreement with SP and by so doing, potentially breached

the Agreement. Accordingly, Defendant had legitimate reasons to contact SP and to notify them

of his contract with Franklin.

                                                   G.

          The seventh count of the Amended Complaint bears the heading “Tortious Interference

with Business Relationship or Expectancy – SHOWTIME.” Id. Plaintiffs allege that on December

30, 2018, “SP and Franklin entered into a Bout Agreement for Franklin to fight on SHOWBOX

on February 15th.” Id. They further allege that Defendant sent a letter to Gordon Hall, the Senior

Vice President of Showtime, which provides:

          Dear Mr. Hall:

                                                 - 20 -
       Please allow this letter to confirm that I am the manager of Jermaine Franklin, a
       young heavyweight contender. I am presently in the midst of a management
       contract dispute with Mr. Franklin. I will be initiating litigation against Mr. Franklin
       shortly to confirm the validity of the contract.

       I recently learned that you have been in contact with Dmitry Salita, who claims to
       be his promoter. Mr. Franklin ostensibly signed an agreement with Mr. Salita for
       promotional rights. Any such agreement with Mr. Salita was made without my
       authorization or consent.

       Pursuant to my contract, I do not authorize Mr. Franklin to fight until our lawsuit
       is resolved.

       I request that in the interim you refrain from putting Mr. Franklin on any of your
       fight cards.

       Please call me with any questions or concerns.

                                              Very truly yours,

                                              Mark F. Haak

ECF No. 18-7. The letter is dated December 18, 2018.

       Plaintiffs allege that Defendant sent the letter “for the sole purpose of preventing Franklin

from fighting; and to interfere with Plaintiffs’ relationship with SP and Showtime, hindering

Franklin’s career, boxing reputation, current [sic] and future earnings potential.” ECF No. 18 at

PageID.198. However, as explained above, Defendant had a legitimate business interest in the

Agreement. His correspondence notifying Showtime of the Agreement was justified.

       In their response brief, Plaintiffs level a significant accusation against Defendant. It

provides:

       Defendant starts the letter with a lie ‘[p]lease allow this letter to confirm that I am
       the manager of Jermaine Franklin…’ The fact is Plaintiff had terminated
       Defendant as his manager (whether it was done prematurely or not) in August 2018.




                                                - 21 -
ECF No. 23 at PageID.285 (emphasis in original). Plaintiffs accuse Defendant of lying in his letter

to Showtime, but in the next sentence, Plaintiffs acknowledge that Franklin may have terminated

his manager relationship with Defendant “prematurely.”

       The Agreement has no termination provision. Plaintiffs are presumably contending that the

Agreement terminated when Andrea Lamar and Aaron Alfaro informed Defendant that “Franklin

was ending their boxer-manager relationship.” ECF No. 18 at PageID.187. However, the

Agreement does not provide that either party may unilaterally terminate the Agreement. Franklin

signed the Agreement and its terms are as equally binding upon him as they are on the Defendant.

Absent Plaintiffs demonstrating that the Defendant materially breached the Agreement, Defendant

was and still remains Franklin’s manager.

       The seventh count of the Amended Complaint will be dismissed.

                                                H.

       The eighth count of the Amended Complaint bears the heading “Tortious Interference with

Business Relationship or Expectancy – Endorsements & Sponsorships.” ECF No. 18 at

PageID.199. Plaintiffs allege that from September 2018 to January 2019, Plaintiff Jermaine

Franklin Jr., Inc. “had negotiated an endorsement and a sponsorship deal for the February 15th

fight” that Defendant was aware of. After the February 15th fight was canceled, the sponsor and

endorser withdrew their support. Plaintiffs contend that “[b]ecause of Defendant’s willful and

intentional conduct Plaintiffs’ [sic] suffered economic damage.” Id.

       As explained above, Defendant’s actions in contacting SP and Showtime were for the

purpose of protecting Defendant’s interests under the Agreement. Accordingly, the loss of

endorsements due to the cancellation of the February fight cannot be ascribed to him.

                                                I.



                                              - 22 -
       The ninth count of Plaintiffs’ Amended Complaint alleges that Defendant breached his

fiduciary duty of care and loyalty to Franklin. Plaintiffs claim that Defendant “made payments to

opponents, promoters and other [sic] and deducted these amounts from Plaintiff Franklin’s fight

pursue [sic] without Franklins [sic] knowledge.” ECF No. 18 at PageID.200. Plaintiffs further

claim that Defendant failed to furnish an accounting of the monies earned by Franklin. Defendant

contends that Plaintiffs’ claim of breach of fiduciary duty should be dismissed because the

Amended Complaint “does not allege the existence of any funds that Haak was obligated to

account for.” ECF No. 19 at PageID.259.

       The Michigan Court of Appeals has held that “[d]amages may be obtained for a breach of

fiduciary duty when a position of influence has been acquired and abused, or when confidence has

been reposed and betrayed.” In re Duane v. Baldwin Trust, 733 N.W.2d 419, 428 (Mich. Ct. Apps.

Feb. 27, 2007) (quotations omitted). As noted above, a “manager is in a fiduciary relationship”

with the boxer. Business Practices in the Professional Boxing Industry: Hearing on S. 2238 Before

the S. Comm. On Commerce, Sci., and Transp. 105th Cong. 28 (Mar. 24, 1998). They “must be a

determined advocate for the boxer’s interests.” S. Rep. No. 106-83, at 11 (1999).

       An individual may seek an accounting from a fiduciary. Cass County v. Shattuck, 285 N.W.

454, 455–56 (1939); Patrons’ Mut. Fire Ins. Co. of Mich. v. Holden, 222 N.W. 754, 755 (Mich.

1929). Defendant was Franklin’s fiduciary and managed Franklin’s finances. Accordingly,

Franklin may pursue a claim that he is entitled to an accounting of Defendant’s management of

Franklin’s finances.

                                               J.

       The Amended Complaint’s tenth count (erroneously labelled “Seventh Claim for Relief”)

bears the heading “Slander and Libel - Defamation.” It provides:



                                              - 23 -
       Defendant Haak made verbal statements to the news media that he had a valid
       management contract with Plaintiff Franklin, which Haak knew was false.

       Defendant Haak made written statements in his letters to SP and Showtime that
       were false and misleading, specifically that he had a valid management contract,
       was still the manager of Plaintiff and that he had initiated a lawsuit against Plaintiff.

ECF No. 18 at PageID.201 (numerals omitted). As explained above, the Agreement was still in

force at the time that Defendants corresponded with SP and Showtime because it lacks an early

termination provision. Accordingly, Defendant is not liable for defamation and the tenth count will

be dismissed.

                                                 IV.

       Accordingly, it is ORDERED that Defendant’s motion to dismiss, ECF No. 19, is

GRANTED IN PART and DENIED IN PART.

       It is further ORDERED that Counts One, Two, Three, Four, Five, Six, Seven, Eight, and

Ten of Plaintiffs’ Amended Complaint are DISMISSED.




       Dated: January 21, 2020                                 s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                - 24 -
